                        Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 1 of 31 Page ID #:416



                                       1   Craig J. Mariam (SBN: 225280)
                                           cmariam@grsm.com
                                       2   Garrett M. Fahy (SBN: 267103)
                                           gfahy@grsm.com
                                       3   Stephanie L. Cobau (SBN: 307713)
                                           scobau@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (619) 696-6700
                                       6   Facsimile: (619) 696-7124
                                       7   Attorneys for defendants,
                                           Raymond Lei and ooShirts, Inc.
                                       8
                                       9                        UNITED STATES DISTRICT COURT
                                      10                      CENTRAL DISTRICT OF CALIFORNIA
                                      11   JEFF DUNHAM, as an individual and in )    CASE NO. 2:20-CV-03716
Gordon Rees Scully Mansukhani, LLP




                                           his capacity as TRUSTEE OF THE JEFF )
                                      12
  633 West Fifth Street, 52nd floor




                                           DUNHAM TRUST DATED MARCH )                DEFENDANTS RAYMOND LEI
                                           24, 2010,                            )    AND OOSHIRTS, INC.’S REPLY
      Los Angeles, CA 90071




                                      13                                        )    IN SUPPORT OF MOTION TO
                                                                  Plaintiff,    )    DISMISS
                                      14
                                                  v.                            )
                                      15                                        )    Complaint filed: April 23, 2020
                                           RAYMOND LEI, an individual;          )    Judge: Hon. Dolly M. Gee
                                      16   OOSHIRTS, INC., d/b/a TeeChip and )       Magistrate Judge: Hon. Maria Audero
                                           TeeChili; and DOES 1-50,             )
                                      17                                        )    Hearing Date: September 4, 2020
                                                                  Defendants.   )    Hearing Time: 9:30 a.m.
                                      18                                        )    Courtroom: 8C
                                                                                )
                                      19                                        )
                                      20
                                      21         Defendants Raymond Lei and ooShirts, Inc. (“ooShirts”) respectfully submit
                                      22   to this Honorable Court the following Reply in support of their Motion to Dismiss
                                      23   the Complaint (Dkt. No. 17).
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///

                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                         MOTION TO DISMISS THE COMPLAINT
                        Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 2 of 31 Page ID #:417



                                       1                                         TABLE OF CONTENTS
                                       2                                                                                                                        Page
                                       3   I.    INTRODUCTION ........................................................................................... 1
                                       4
                                           II.   LEGAL ARGUMENT .................................................................................... 2
                                       5
                                                 A.      Defendants Meet and Conferred in Accordance with Local Rule
                                       6                 7-3 ......................................................................................................... 2
                                       7
                                                 B.      Mr. Dunham’s Complaint Violates Federal Rule of Civil
                                       8                 Procedure 8 ........................................................................................... 2
                                       9                 (1)       Broad Allegations Against All “Defendants” Violates
                                      10                           Rule 8 Even Where the Bulk of the Defendants are
                                                                   Ficticiously Named ..................................................................... 2
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                         (2)       Mr. Dunham Cannot Avoid Dismissal for Failure to
                                      12
  633 West Fifth Street, 52nd floor




                                                                   Comply with Rule 8, by Revising His Allegations in an
      Los Angeles, CA 90071




                                      13                           Opposition................................................................................... 3
                                      14         C.      Mr. Lei Must be Dismissed from the Complaint, as Mr.
                                      15                 Dunham Fails to Plead Any Facts Supporting Alter Ego
                                                         Liability ................................................................................................. 4
                                      16
                                                 D.      Claim No. 1: The Copyright Infringement Claim is Not
                                      17
                                                         Adequately Plead .................................................................................. 5
                                      18
                                                 E.      Claim Nos. 2 & 4: Mr. Dunham Fails to Adequately Allege
                                      19                 Direct Trademark Infringement ............................................................ 7
                                      20
                                                 F.      Claim Nos. 6-9: The Secondary Infringement Claims Also Fail ......... 8
                                      21
                                                         (1)       The Secondary Infringement Claims Fail Because Mr.
                                      22                           Dunham Does Not Adequately Allege Direct
                                      23                           Infringement By a Third Party.................................................... 8
                                      24                 (2)       Knowledge of Specific Acts of Contributory Copyright
                                      25                           and Trademark Infringement are Not Properly Pled .................. 9

                                      26                           a.        The Ninth Circuit Recently Foreclosed the
                                                                             Possibility of Pleading Knowledge Based on a
                                      27                                     “Whack-a-Mole Problem.”............................................... 9
                                      28
                                                                          -i-
                                                      RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                           MOTION TO DISMISS THE COMPLAINT
                     Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 3 of 31 Page ID #:418



                                       1                           b.        Perfect 10 Does Not Relieve or Eliminate the
                                       2                                     Obligation to Plead Knowledge in Relation to
                                                                             Contributory Trademark Infringement ........................... 10
                                       3
                                                          (3)      The Vicarious Copyright Infringement Claim Fails, as
                                       4
                                                                   Mr. Dunham Does Not Adequately Allege a Right and
                                       5                           Ability to Control ...................................................................... 11
                                       6                  (4)      The Vicarious Trademark Infringement Claim Fails, as
                                       7                           the Third Parties’ Relationship with ooShirts is Not Plead ...... 13

                                       8          G.      Claim No. 3: The Trademark Dilution Claim Fails ............................ 14
                                       9                  (1)      Mr. Dunham Does Not Sufficiently Plead Dilution by
                                      10                           Tarnishment .............................................................................. 14
                                      11          H.      Claim No. 5: The Claim(s) for Unfair Competition Must Be
Gordon Rees Scully Mansukhani, LLP




                                                          Dismissed ............................................................................................ 16
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13                  (1)      The Common Law and Statutory Unfair Competition
                                                                   Claim(s) Must Be Dismissed As They Are Not
                                      14                           Separately Alleged .................................................................... 16
                                      15
                                                          (2)      Mr. Dunham’s Newly Alleged “Separate Elements” Do
                                      16                           Not Save His Unfair Competition Claim.................................. 17
                                      17          I.      Claim Nos. 10-11: The Publicity Rights Claims are Preempted ........ 18
                                      18
                                                  J.      Claim Nos. 5, 10-11: The CDA Bars the State Law Claims .............. 20
                                      19
                                                          (1)      CDA Immunity May Be Determined on a Motion to
                                      20                           Dismiss. .................................................................................... 20
                                      21
                                                          (2)      ooShirts and Mr. Lei are “Interactive Service Providers”
                                      22                           with CDA Immunity ................................................................. 21
                                      23          K.      Portions of Mr. Dunham’s Prayer for Relief Should Be Struck ......... 22
                                      24
                                                          (1)      Reasonable Inferences Lead to the Undeniable
                                      25                           Conclusion that ooShirts is an “Innocent Printer”.................... 22
                                      26                  (2)      Counterfeiting Damages Are Not Available Unless the
                                      27                           Infringer Used the Mark in Commerce .................................... 22
                                      28   III.   CONCLUSION ............................................................................................. 23
                                                                                        - ii -
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS THE COMPLAINT
                        Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 4 of 31 Page ID #:419



                                       1                                           TABLE OF AUTHORITIES
                                       2                                                                                                                      Page(s)
                                       3   Cases
                                       4
                                           ALS Scan, Inc. v. Steadfast Networks, Ltd. Liab. Co.,
                                       5     Nos. 18-55615, 18-56173, 2020 U.S. App. LEXIS 22360 (9th Cir. July
                                             17, 2020) ................................................................................................................ 9
                                       6
                                       7   Aranda v. Cty. of L.A.,
                                             No. 2:19-CV-01770-RGK-RAOx, 2020 U.S. Dist. LEXIS 34780 (C.D.
                                       8     Cal. Feb. 6, 2020) ................................................................................................ 17
                                       9
                                           Bmw of N. Am., LLC v. Win.It Am., Inc.,
                                      10     No. CV 17-8826 PSG (MRWx), 2018 U.S. Dist. LEXIS 228740 (C.D.
                                             Cal. Mar. 14, 2018) .............................................................................................. 14
                                      11
Gordon Rees Scully Mansukhani, LLP




                                      12   Boost Beauty, LLC v. Woo Signature, LLC,
  633 West Fifth Street, 52nd floor




                                             No. 2:18-cv-02960-CAS(Ex), 2018 U.S. Dist. LEXIS 177904 (C.D. Cal.
      Los Angeles, CA 90071




                                      13     Oct. 15, 2018) ........................................................................................................ 8
                                      14
                                           Brennan v. Concord EFS, Inc.,
                                      15     369 F. Supp. 2d 1127 (N.D. Cal. 2005) ................................................................. 5
                                      16   Carafano v. Metrosplash.com. Inc.,
                                      17     339 F.3d 1119 (9th Cir. 2003) ............................................................................. 21
                                      18   Car-Freshner Corp. v. Getty Images, Inc.,
                                             822 F. Supp. 2d 167 (N.D.N.Y. 2011)................................................................. 14
                                      19
                                      20   Corazon v. Aurora Loan Servs., Ltd. Liab. Co.,
                                             No. 11-00542 SC, 2011 U.S. Dist. LEXIS 52712 (N.D. Cal. May 5, 2011) ........ 3
                                      21
                                      22   Crisp v. Kernan,
                                             No. 2:17-cv-2431 KJN P, 2018 U.S. Dist. LEXIS 96221 (E.D. Cal. June
                                      23     7, 2018) .................................................................................................................. 3
                                      24   Fair Hous. Council v. Roommates.com, LLC,
                                      25     521 F.3d 1157 (9th Cir. 2008) ............................................................................. 21
                                      26   Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
                                      27     499 U.S. 340 (1991)............................................................................................... 8

                                      28
                                                                             -iii-
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                     Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 5 of 31 Page ID #:420



                                       1   Fleet v. CBS,
                                       2     50 Cal. App. 4th 1911 (1996) ............................................................................... 19

                                       3   Fox Broad. Co. v. Dish Network L.L.C.,
                                             747 F.3d 1060 (9th Cir. 2014) ........................................................................... 5, 6
                                       4
                                       5   Fyk v. Facebook, Inc.,
                                             808 F. App’x 597 (9th Cir. 2020) ........................................................................ 20
                                       6
                                           Gauvin v. Trombatore,
                                       7
                                             682 F. Supp. 1067 (N.D. Cal. 1988) .................................................................. 1, 3
                                       8
                                           Gonzales v. City of Clovis,
                                       9     No. 1:12-cv-00053-AWI-SKO, 2013 U.S. Dist. LEXIS 12719 (E.D. Cal.
                                      10     Jan. 29, 2013) ......................................................................................................... 3
                                      11   Gucci Am., Inc. v. Hall & Assocs.,
Gordon Rees Scully Mansukhani, LLP




                                             135 F. Supp. 2d 409 (S.D.N.Y. 2001) ................................................................. 22
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13   Hoffman v. Capital Cities/ABC, Inc.,
                                             255 F.3d 1180 (9th Cir. 2001) ....................................................................... 19, 20
                                      14
                                           Hoffman v. Capital Cities/ABC, Inc.,
                                      15
                                             33 F. Supp. 2d 867 (C.D. Cal. 1999) ................................................................... 20
                                      16
                                           Holomaxx Techs. v. Microsoft Corp.,
                                      17     783 F. Supp. 2d 1097 (N.D. Cal. 2011) ......................................................... 20, 22
                                      18
                                           Inwood Laboratories, Inc. v. Ives Laboratories, Inc.,
                                      19     456 U.S. 844 (1982)....................................................................................... 10, 11
                                      20   Klein Elecs., Inc. v. Boxwave Corp.,
                                      21     No. 10cv2197 WQH (POR), 2011 U.S. Dist. LEXIS 69525 (S.D. Cal.
                                             June 27, 2011) ...................................................................................................... 16
                                      22
                                      23   La Park La Brea A LLC v. Airbnb, Inc.,
                                             285 F. Supp. 3d 1097 (C.D. Cal. 2017) ............................................................... 20
                                      24
                                           Lopez v. Bonanza.com, Inc.,
                                      25     2019 U.S. Dist. LEXIS 170715 (S.D.N.Y. Sep. 30, 2019) ......................... 7, 8, 23
                                      26
                                           Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc.,
                                      27     591 F. Supp. 2d 1098 (N.D. Cal. 2008) ........................................................... 8, 11
                                      28
                                                                             - iv -
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                     Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 6 of 31 Page ID #:421



                                       1   Maloney v. T3Media, Inc.,
                                       2    853 F.3d 1004 (9th Cir. 2017) ............................................................................. 18

                                       3   Manning v. Dimech,
                                            No. CV 15-05762 RSWL (PJWx), 2015 U.S. Dist. LEXIS 173376 (C.D.
                                       4
                                            Cal. Dec. 30, 2015) ................................................................................................ 2
                                       5
                                           Moroccanoil, Inc. v. Perfumes World Com, Inc.,
                                       6    234 F. Supp. 3d 1026 (C.D. Cal. 2017) ................................................................. 8
                                       7
                                           Multi Time Mach., Inc. v. Amazon.com, Inc.,
                                       8    792 F.3d 1070 (9th Cir. 2015) ................................................................................ 7
                                       9   Navajo Nation v. Urban Outfitters, Inc.,
                                      10     935 F. Supp. 2d 1147 (D.N.M. 2013) .................................................................. 15
                                      11   Neilson v. Union Bank of Cal., N.A.,
Gordon Rees Scully Mansukhani, LLP




                                             290 F. Supp. 2d 1101 (C.D. Cal. 2003) ................................................................. 5
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13   New York Times v. Sullivan,
                                             376 U.S. 254 (1964)............................................................................................. 22
                                      14
                                           Nordberg v. Trilegiant Corp.,
                                      15
                                             445 F. Supp. 2d 1082 (N.D. Cal. 2006) ................................................................. 5
                                      16
                                           Nordstrom, Inc. v. Nomorerack Retail Grp., Inc.,
                                      17     No. C12-1853-RSM, 2013 U.S. Dist. LEXIS 41810 (W.D. Wash. Mar.
                                      18     25, 2013) .............................................................................................................. 15
                                      19   PC Drivers Headquarters, LP v. Malwarebytes Inc.,
                                      20     371 F. Supp. 3d 652 (N.D. Cal. 2019) ................................................................. 20

                                      21   Perfect 10, Inc. v. Giganews, Inc.,
                                             847 F.3d 657 (9th Cir. 2017) ..................................................... 5, 6, 10, 11, 12, 14
                                      22
                                      23   Perfect 10, Inc. v. Giganews, Inc.,
                                             No. CV11-07098 AHM (SHx), 2013 U.S. Dist. LEXIS 71349 (C.D. Cal.
                                      24     Mar. 8, 2013) ......................................................................................................... 6
                                      25   Perfect 10, Inc. v. Visa Int’l Serv. Ass’n,
                                      26     494 F.3d 788 (9th Cir. 2007) ................................................................... 10, 11, 13
                                      27   Playboy Enters., Inc. v. Welles,
                                      28     279 F.3d 796 (9th Cir. 2002) ............................................................................... 14
                                                                             -v-
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                     Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 7 of 31 Page ID #:422



                                       1   PlayMakers, LLC v. ESPN, Inc.,
                                       2     297 F. Supp. 2d 1277 (W.D. Wash. 2003) .......................................................... 15

                                       3   Revplus, Inc. v. Donde,
                                             No. SACV 11-1583 AG (ANx), 2012 U.S. Dist. LEXIS 199211 (C.D.
                                       4
                                             Cal. Sep. 14, 2012) .............................................................................................. 16
                                       5
                                           Sarvis v. Polyvore, Inc.,
                                       6     No. 12-12233-NMG, 2013 U.S. Dist. LEXIS 112539 (D. Mass. Aug. 9,
                                       7     2013) .................................................................................................................... 10

                                       8   Sessions v. Chrysler Corp.,
                                             517 F.2d 759 (9th Cir. 1975) ............................................................................... 16
                                       9
                                      10   Sollberger v. Wachovia Sec., LLC,
                                             No. SACV 09-0766 AG (ANx), 2010 U.S. Dist. LEXIS 66233 (C.D. Cal.
                                      11     June 30, 2010) ...................................................................................................... 17
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
                                           Swift v. Zynga Game Network, Inc.,
      Los Angeles, CA 90071




                                      13     No. C 09-05443 SBA, 2010 U.S. Dist. LEXIS 117355 (N.D. Cal. Nov. 2,
                                             2010) .................................................................................................................... 21
                                      14
                                      15   Sybersound Records, Inc. v. UAV Corp.,
                                             517 F.3d 1137 (9th Cir. 2008) ............................................................................. 16
                                      16
                                           Ticketmaster Corp. v. Tickets.com, Inc.,
                                      17
                                             54 U.S.P.Q.2d 1344 (C.D. Cal. 2000) ................................................................. 18
                                      18
                                           Tietsworth v. Sears, Roebuck & Co.,
                                      19     720 F. Supp. 2d 1123 (N.D. Cal. 2010) ................................................................. 1
                                      20
                                           Tiffany (NJ) Inc. v. eBay, Inc.,
                                      21     576 F. Supp. 2d 463 (S.D.N.Y. 2008) ......................................................... 7, 8, 11
                                      22   UMG Recordings, Inc. v. Shelter Capital Partners LLC,
                                      23    718 F.3d 1006 (9th Cir. 2013) ....................................................................... 11, 12
                                      24   Ventura Content, Ltd. v. Motherless, Inc.,
                                      25     2013 WL 11237204 (C.D. Cal. 2013) ................................................................. 12

                                      26   Wilson-Condon v. Allstate Indem. Co.,
                                             No. CV 11-05538 GAF (PJWx), 2011 U.S. Dist. LEXIS 86892 (C.D. Cal.
                                      27     Aug. 4, 2011) ......................................................................................................... 2
                                      28
                                                                             - vi -
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                     Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 8 of 31 Page ID #:423



                                       1   Statutes
                                       2
                                           15 United States Code
                                       3     Section 1114 ........................................................................................................ 22
                                       4   15 United States Code
                                       5     Section 1117 ........................................................................................................ 22

                                       6   Business and Professions Code
                                             Section 17200 ...................................................................................................... 16
                                       7
                                       8   Rules
                                       9   Federal Rules of Civil Procedure
                                             Rule 12 ........................................................................................... 1, 11, 20, 22, 23
                                      10
                                      11   Federal Rules of Civil Procedure
Gordon Rees Scully Mansukhani, LLP




                                             Rule 8 ......................................................................................................... 1, 2, 3, 5
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Local Rules
                                      13
                                             Rule 7-3.................................................................................................................. 2
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                             -vii-
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                        Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 9 of 31 Page ID #:424



                                       1                                       I.       INTRODUCTION
                                       2             Mr. Dunham repeatedly and improperly attributes the purported conduct of
                                       3   all “Defendants” to ooShirts and Mr. Lei, solely. (See e.g., Dkt. No. 20 [Opposition
                                       4   to Motion], p. 10.) The attempt to use incredibly broad and generalized allegations
                                       5   justifies the strict application of Federal Rule of Civil Procedure 8, which requires
                                       6   a plaintiff to plead each defendant’s role without resort to allegations against
                                       7   “Defendants” as a whole. See Gauvin v. Trombatore, 682 F. Supp. 1067, 1071
                                       8   (N.D. Cal. 1988) (dismissing complaint where “all defendants are lumped together
                                       9   in a single, broad allegation”).
                                      10             Mr. Dunham also repeatedly re-characterizes his allegations to such an
                                      11   extent that they no longer reflect, in any way, the substance of the Complaint (e.g.,
Gordon Rees Scully Mansukhani, LLP




                                      12   Dkt. No. 20, p. 17-18 (setting modified iteration of Paragraph 35)), and, at times,
  633 West Fifth Street, 52nd floor
      Los Angeles, CA 90071




                                      13   even sets forth entirely new allegations (id., p. 19 (contending complaint contains
                                      14   allegations that products are “inferior”)). Mr. Dunham cannot demonstrate the
                                      15   sufficiency of his claims in this fashion, as it is “axiomatic that [a] complaint may
                                      16   not be amended by briefs in opposition to a motion to dismiss.” Tietsworth v.
                                      17   Sears, Roebuck & Co., 720 F. Supp. 2d 1123, 1145 (N.D. Cal. 2010).
                                      18             In any event, the inescapable reality of Mr. Dunham’s Complaint is that it
                                      19   only contains six paragraphs1 that even reference ooShirts or Mr. Lei. None of
                                      20   those paragraphs, however, contain any material allegations, or shed any light on
                                      21   ooShirt or Mr. Lei’s specific conduct that gave rise to Mr. Dunham’s litany of
                                      22   claims. (See Dkt. No. 17, p. 11.) Thus, ooShirts and Mr. Lei respectfully request
                                      23   that this Court dismiss Mr. Dunham’s Complaint, pursuant to Federal Rule of Civil
                                      24   Procedure 12(b)(6).
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   1
                                               Mr. Dunham’s allegations are set forth in a bullet point list in the Motion. (Dkt. No. 17, p. 11.)
                                                                             -1-
                                                         RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 10 of 31 Page ID #:425



                                       1                              II.      LEGAL ARGUMENT
                                       2   A.     Defendants Meet and Conferred in Accordance with Local Rule 7-3
                                       3          Defendants fully complied with Local Rule 7.3, as they met and conferred as
                                       4   to the substance of their motion more than 30 days prior to the filing deadline.
                                       5   (Mariam Decl., ¶ 2.) On June 3, 2020, Defendants contacted Mr. Dunham’s counsel,
                                       6   requesting that they “advise when is a good time to discuss, further to Local Rule
                                       7   7-3.” (Id., Ex. 1 (emphasis added).) During the 45-minute conference on June 15,
                                       8   2020, the parties thoroughly discussed the substance of the present motion, in
                                       9   addition to matters pertinent to their efforts to resolve the matter. (Id., ¶ 3.)
                                      10          Further, even if a party fails to comply with Local Rule 7-3 (which is not the
                                      11   case in this instance) courts generally only refuse to hear motions on a showing
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   that the responding party would be prejudiced. See Manning v. Dimech, No. CV
      Los Angeles, CA 90071




                                      13   15-05762 RSWL (PJWx), 2015 U.S. Dist. LEXIS 173376, at *6 (C.D. Cal. Dec.
                                      14   30, 2015) (“[A]s there appears to be no prejudice to Plaintiff in considering
                                      15   Defendants’ motion on the merits, the Court hereby exercises its discretion to do
                                      16   so.”); Wilson-Condon v. Allstate Indem. Co., No. CV 11-05538 GAF (PJWx), 2011
                                      17   U.S. Dist. LEXIS 86892, at *1 (C.D. Cal. Aug. 4, 2011) (“[I]t appears that no
                                      18   prejudice will result if the Court considers the motion . . . notwithstanding
                                      19   Plaintiff’s failure to comply with Local Rule 7-3”). Mr. Dunham has not made
                                      20   such a showing and, as indicated, Defendants fully complied with the requirements
                                      21   of Local Rule 7-3.
                                      22   B.     Mr. Dunham’s Complaint Violates Federal Rule of Civil Procedure 8
                                      23          (1)    Broad Allegations Against All “Defendants” Violates Rule 8 Even
                                                         Where the Bulk of the Defendants are Ficticiously Named
                                      24
                                      25          Mr. Dunham appears to contend that broad allegations, which do not
                                      26   differentiate each defendant’s individual conduct, are permissible under Federal
                                      27   Rule of Civil Procedure 8 (“Rule 8”), where the bulk of the defendants are
                                      28   fictitiously named. Rule 8, however, provides no such exemption.
                                                                                  -2-
                                                      RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 11 of 31 Page ID #:426



                                       1         Indeed, in Corazon v. Aurora Loan Servs., Ltd. Liab. Co., No. 11-00542 SC,
                                       2   2011 U.S. Dist. LEXIS 52712 (N.D. Cal. May 5, 2011), plaintiff filed a complaint
                                       3   against a single named defendant and fifty doe defendants, which was “rife with
                                       4   allegations of various wrongdoing by undifferentiated defendants.” Id. at *1 & *8-
                                       5   9 (emphasis added).     There, the court noted that “[u]ndifferentiated pleading
                                       6   against multiple defendants is improper” and a named defendant “should not be
                                       7   required to guess which allegations pertain to it.” Id. at *10; see also Crisp v.
                                       8   Kernan, No. 2:17-cv-2431 KJN P, 2018 U.S. Dist. LEXIS 96221, at *15 (E.D. Cal.
                                       9   June 7, 2018) (“[P]laintiff does not identify each doe defendant and his or her
                                      10   alleged act . . . This lack of information is insufficient to put prospective
                                      11   defendants on notice . . .”); Gonzales v. City of Clovis, No. 1:12-cv-00053-AWI-
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   SKO, 2013 U.S. Dist. LEXIS 12719 (E.D. Cal. Jan. 29, 2013) (noting while a
      Los Angeles, CA 90071




                                      13   plaintiff may use Doe designations, but he must “distinguish each defendant” as to
                                      14   “identify how each defendant, including those named as Doe, is liable . . .”).
                                      15         (2)     Mr. Dunham Cannot Avoid Dismissal for Failure to Comply with
                                                         Rule 8, by Revising His Allegations in an Opposition
                                      16
                                      17         Mr. Dunham attempts to demonstrate compliance with Rule 8, representing
                                      18   that he alleged that “OoShirts . . . promote[s], advertise[s], create[s],
                                      19   manufacture[s], distribute[s], and sell products that infringe Dunham’s intellectual
                                      20   property.” (Dkt. No. 20, p. 5.) Despite Mr. Dunham’s representation, no such
                                      21   allegation is contained in the Complaint. (See generally Dkt. No. 1.)
                                      22         Instead, Mr. Dunham repeatedly alleges that all “Defendants” (defined as
                                      23   Mr. Lei, Ooshirts, and Does 1 through 50) engaged in the aforementioned conduct.
                                      24   (Id., ¶ 2, 35-37, 45, 57, 77.) Such allegations violate Rule 8, as there is no
                                      25   allegation as to each defendant’s role in the alleged harm. Gauvin v. Trombatore,
                                      26   682 F. Supp. 1067, 1071 (N.D. Cal. 1988) (dismissing complaint where “all
                                      27   defendants are lumped together in a single, broad allegation”).
                                      28   ///
                                                                           -3-
                                                       RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 12 of 31 Page ID #:427



                                       1          There is simply no way for ooShirts and Mr. Lei to determine which conduct
                                       2   is attributable to each of them, as opposed to Does 1 through 50. Such is, in part,2
                                       3   a byproduct of Mr. Dunham’s vague identification of the Does. That is, in the
                                       4   Complaint, the Does are defined to include any person that was “in some manner
                                       5   responsible or legally liable for the events, actions, transactions, and circumstances
                                       6   alleged.” (Dkt. No. 1, ¶ 12.) In other words, the Does include virtually anyone,
                                       7   with any relationship to the parties or facts in this litigation. The riddle of ‘who the
                                       8   Does are,’ is only further exacerbated by Mr. Dunham’s latest revelations. In
                                       9   particular, in Paragraphs 100 and 105 of the Complaint, Mr. Dunham sets forth
                                      10   allegations pertaining to third party direct infringers, whereby suggesting that the
                                      11   unidentified third parties and Does 1 through 50 may be one-and-the-same.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   However, Mr. Dunham’s opposition appears to rule out that possibility, as he now
      Los Angeles, CA 90071




                                      13   contends that the Does are “individuals, companies, and websites that are
                                      14   partnered, operated, or otherwise affiliated with ooShirts and Mr. Lei . . .” (Dkt.
                                      15   No. 13, p. 6.) ooShirts and Mr. Lei should not be saddled with the exceedingly
                                      16   difficult, if not impossible, task of deciphering Mr. Dunham’s (ever evolving)
                                      17   Complaint, in the hope of accurately uncovering the mystery as to which conduct
                                      18   is allegedly attributable to them.
                                      19   C.     Mr. Lei Must be Dismissed from the Complaint, as Mr. Dunham Fails to
                                                  Plead Any Facts Supporting Alter Ego Liability
                                      20
                                      21          Mr. Dunham does not dispute that his Complaint is devoid of any facts on
                                      22   which a claim for alter ego may be sustained. Instead, he asserts that a formulaic
                                      23   recitation of alter ego liability, without any supporting facts, is sufficient to survive
                                      24   a motion to dismiss. (Dkt. No. 20, p. 7-9.) Mr. Dunham is mistaken.
                                      25          “Conclusory allegations of ‘alter ego’ status are insufficient to state a
                                      26   claim.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1116 (C.D.
                                      27   2
                                             Numerous other issues are discussed in ooShirts and Mr. Lei’s Motion to Dismiss. (Dkt. No.
                                      28   17, p. 12-15.) However, as Mr. Dunham does not appear to dispute those points, ooShirts and
                                           Mr. Lei, for the sake of brevity, do not reiterate the arguments.
                                                                         -4-
                                                     RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 13 of 31 Page ID #:428



                                       1   Cal. 2003). “[A] plaintiff must allege specifically both of the elements of alter ego
                                       2   liability, as well as facts supporting each.” Id. at 1116 (emphasis added).
                                       3         There is no shortage of cases in which courts have dismissed alter ego
                                       4   claims on a motion to dismiss. In Brennan v. Concord EFS, Inc., 369 F. Supp. 2d
                                       5   1127 (N.D. Cal. 2005), the court dismissed plaintiffs claim, based merely on the
                                       6   allegations that “Bank One exercised such dominion and control over Bank One,
                                       7   NA and Bank One Arizona that it is liable . . . for the acts of Bank One.” 369 F.
                                       8   Supp. 2d at 1136. Likewise, in Nordberg v. Trilegiant Corp., 445 F. Supp. 2d
                                       9   1082 (N.D. Cal. 2006), plaintiff attempted to set forth an alter ego claim, based on
                                      10   the allegation that “Trilegiant is a subsidiary controlled by Cendant and that
                                      11   Cendant has majority representation on Trilegiant’s board.” 445 F. Supp. 2d at
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   1102. In dismissing the claim, the court held the “lack of any pleaded facts
      Los Angeles, CA 90071




                                      13   supporting either the notion that inequity will result or that Trilegiant is a mere
                                      14   instrument of Cendant” causes the claim to fail. Id.
                                      15         Mr. Dunham seeks to take advantage of his broad allegations against all
                                      16   “Defendants[,]” by alleging that Mr. Lei is one of those defendants and therefore
                                      17   liability may be found in the absence of alter ego allegations. (Dkt. No. 20, p. 8.)
                                      18   Mr. Dunham’s contention ignores the reality that the Complaint lacks any
                                      19   allegations against Mr. Lei, aside from those pertaining to alter ego liability. (See
                                      20   generally Dkt. No. 1.) In any event, the ambiguity surrounding the factual and
                                      21   legal basis for the claims against Mr. Lei only further supports Defendants’
                                      22   argument: Mr. Dunham has failed to comply with the pleading requirements of
                                      23   Rule 8. Thus, the claims against Mr. Lei should be dismiss.
                                      24   D.    Claim No. 1: The Copyright Infringement Claim is Not Adequately Plead
                                      25         Contrary to Mr. Dunham’s assertion, Perfect 10, Inc. v. Giganews, Inc., 847
                                      26   F.3d 657, 666 (9th Cir. 2017) is unambiguous: the “requirement of causation
                                      27   remains an element of a direct infringement claim.” Id. (citing Fox Broad. Co. v.
                                      28   Dish Network L.L.C., 747 F.3d 1060, 1067 n.3 (9th Cir. 2014) (holding the court
                                                                               -5-
                                                   RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 14 of 31 Page ID #:429



                                       1   did not abuse its discretion in finding user was “the most ‘significant and
                                       2   important’ cause of the copy”)).
                                       3         Despite rejecting this well-established requirement, Mr. Dunham attempts to
                                       4   demonstrate causation by way of new allegations and the improper attribution of
                                       5   all “Defendants” to ooShirts and Mr. Lei, solely. (Dkt. No. 20, p. 10.) Mr.
                                       6   Dunham’s attempt to recast his Complaint ignores its actual substance. In his
                                       7   Complaint, Mr. Dunham alleges: that ooShirts is a service provider in the
                                       8   “business of operating online platforms” that “offer for sale a variety of consumer
                                       9   products, including apparel” (Dkt. No. 1, ¶ 32), and that unidentified “third parties”
                                      10   “design and upload infringing and counterfeit designs” to websites purportedly
                                      11   owned by ooShirts (Id., ¶ 100 & 105). The requisite causation, as required by
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Perfect 10, is not supported by such allegations. Mr. Dunham’s allegations show
      Los Angeles, CA 90071




                                      13   only that third parties “design and upload infringing and counterfeit designs[,]” not
                                      14   that ooShirts or Mr. Lei played any sort of active role in causing the infringement.
                                      15   See Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 667, 669-70 (9th Cir. 2017)
                                      16   (citing Fox Broad, 160 F. Supp. 3d at 1160 (“[T]he distinction between active and
                                      17   passive participation remains a central part of the analysis of an alleged
                                      18   infringement.”)).
                                      19         To the extent Mr. Dunham seeks to distinguish this matter from Giganews,
                                      20   Costar, and Fox Broad. Co., Inc., he must do so through amendment of the
                                      21   Complaint, not the exaggeration of his conclusory pleading. See also Perfect 10,
                                      22   Inc. v. Giganews, Inc., No. CV11-07098 AHM (SHx), 2013 U.S. Dist. LEXIS
                                      23   71349, at *50 (C.D. Cal. Mar. 8, 2013) (granting motion to dismiss and noting:
                                      24   “Plaintiff has done little more than recite and at times exaggerate the conclusory
                                      25   allegations in its Complaint.”) (emphasis added).
                                      26   ///
                                      27   ///
                                      28   ///
                                                                        -6-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                         MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 15 of 31 Page ID #:430



                                       1   E.    Claim Nos. 2 & 4: Mr. Dunham Fails to Adequately Allege Direct
                                                 Trademark Infringement
                                       2
                                       3         Mr. Dunham attempts to save his direct trademark infringement claim, by
                                       4   distinguishing this matter from Tiffany (NJ) Inc. v. eBay, Inc. (Dkt. No. 20, p. 11-
                                       5   12.) In doing so, Mr. Dunham focuses on his contention that “Defendants”
                                       6   allegedly “advertise, promote, and manufacture” the allegedly infringing goods.
                                       7   (Id., p. 12 (emphasis in original).) This allegation is not a basis for distinguishing
                                       8   Tiffany (NJ). That is, Mr. Dunham alleges that “third parties . . . design and upload
                                       9   infringing and counterfeit designs[,]” and that the products at issue are only
                                      10   “manufacture[d]” after a visitor “places an order for a product.” (Dkt. No. 1, ¶¶ 33
                                      11   & 105.) As such, Mr. Dunham’s contention does not support a finding that
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Defendants” used the mark in commerce in a manner likely to cause consumer
      Los Angeles, CA 90071




                                      13   confusion. Multi Time Mach., Inc. v. Amazon.com, Inc., 792 F.3d 1070, 1073 (9th
                                      14   Cir. 2015) (“Under the Lanham Act, a defendant infringes a trademark when the
                                      15   defendant uses the mark in commerce in a manner likely to cause confusion . . .”).
                                      16         This understanding is confirmed by the ruling in Lopez v. Bonanza.com,
                                      17   Inc., 2019 U.S. Dist. LEXIS 170715 (S.D.N.Y. Sep. 30, 2019). In that case,
                                      18   plaintiff presented nearly identical allegations, contending that defendant was an
                                      19   “art marketplace and print-on-demand technology company” that allowed “artists”
                                      20   to “upload their images[,] . . . set their price for hundreds of different print-on-
                                      21   demand products including t-shirts.” 2019 U.S. Dist. LEXIS 170715, at *18.
                                      22   Plaintiff alleged that the defendant’s website “displays, promotes, advertises, sells
                                      23   and offers for sale those products” and that the defendant also “manufactur[es]”
                                      24   and “print[s]” the goods. Id. However, the court dismissed the direct infringement
                                      25   claim based on Plaintiff’s failure to plead “use in commerce,” reasoning:
                                      26                Plaintiff “does not contend that” any of the Online
                                                        Platform 12(b)(6) Moving Defendants “placed”
                                      27                Plaintiff’s marks “on any clothing or other goods” sold
                                                        on their respective websites, e-commerce platforms, or
                                      28                online marketplaces. The closest Plaintiff comes to
                                                                        -7-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                         MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 16 of 31 Page ID #:431



                                       1                making such an allegation is claiming Pixels
                                                        “manufactur[es]” and “print[s]” items that infringe his
                                       2                marks. However, it is the artists using Pixels’ online
                                                        marketplace, not Pixels itself, that “place[ ]” the marks
                                       3                on the items, as Plaintiff himself alleges, Pixels merely
                                                        “fulfills . . . order[s] on behalf of the artists, taking care
                                       4                of the printing, framing, matting, packaging, shipping,
                                                        collecting payments from the buyers, and sending profits
                                       5                to the artists.”
                                       6   Id. at *18-21 (emphasis added). Accordingly, as the allegation on which Mr.
                                       7   Dunham relies does not demonstrate use in commerce, it cannot serve to
                                       8   distinguish the circumstances of this case from Tiffany (NJ) Inc.
                                       9   F.    Claim Nos. 6-9: The Secondary Infringement Claims Also Fail
                                      10         (1)    The Secondary Infringement Claims Fail Because Mr. Dunham
                                                        Does Not Adequately Allege Direct Infringement By a Third Party
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         Mr. Dunham does not dispute that secondary liability “require[s] some
      Los Angeles, CA 90071




                                      13   underlying direct infringement by a third party.” Louis Vuitton Malletier, S.A. v.
                                      14   Akanoc Sols., Inc., 591 F. Supp. 2d 1098, 1104 (N.D. Cal. 2008). Instead, he
                                      15   contends a direct infringement claim was sufficiently stated, by alleging that third
                                      16   parties designed and uploaded the infringing designs. Such an allegation, however,
                                      17   does not even amount to a barebones recitation of elements of direct copyright or
                                      18   trademark infringement. Moroccanoil, Inc. v. Perfumes World Com, Inc., 234 F.
                                      19   Supp. 3d 1026, 1030 (C.D. Cal. 2017) (reciting trademark infringement elements);
                                      20   Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991) (reciting
                                      21   copyright infringement elements).
                                      22         More specifically, although Mr. Dunham identifies purportedly infringing
                                      23   works within the Complaint, he does so solely in conjunction with his misguided
                                      24   attempt to characterize “Defendants” as direct infringers. In doing so, Mr. Dunham
                                      25   fails to even identify the third parties’ infringing works. (See generally Dkt. No.
                                      26   1.) In Boost Beauty, LLC v. Woo Signature, LLC, No. 2:18-cv-02960-CAS(Ex),
                                      27   2018 U.S. Dist. LEXIS 177904, at *14 (C.D. Cal. Oct. 15, 2018), the court
                                      28   confronting similar circumstances noted: “Without either attaching defendants’
                                                                                -8-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                             MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 17 of 31 Page ID #:432



                                       1   infringing work or providing additional details that indicate how defendants’ non-
                                       2   descript infringing work amounts to a ‘substantially similar’ copy . . . plaintiff does
                                       3   not allege a claim for copyright infringement.”
                                       4
                                                  (2)       Knowledge of Specific Acts of Contributory Copyright and
                                       5                    Trademark Infringement are Not Properly Pled
                                       6                    a.    The Ninth Circuit Recently Foreclosed the Possibility of Pleading
                                       7                          Knowledge Based on a “Whack-a-Mole Problem.”

                                       8          In relation to contributory infringement, Dunham asserts that he adequately
                                       9   pled Defendants’ knowledge of the specific infringement by alleging that, in game
                                      10   of “whack-a-mole[,]” he repeatedly sent Defendants’ DMCA notices (with which
                                      11   Defendants complied), yet Defendants then allegedly “put up for sale new
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   infringing products.”
      Los Angeles, CA 90071




                                      13          Mr. Dunham’s arguments are foreclosed by the recent Ninth Circuit opinion
                                      14   in ALS Scan, Inc. v. Steadfast Networks, Ltd. Liab. Co., Nos. 18-55615, 18-56173,
                                      15   2020 U.S. App. LEXIS 22360 (9th Cir. July 17, 2020). In ALS Scan, Inc., the
                                      16   plaintiff (like Mr. Dunham) sent numerous take down notices, each of which were
                                      17   complied with. Frustrated, however, by its “whack-a-mole problem,” plaintiff
                                      18   brought suit for contributory infringement. (Id. at *4.) There, the court noted that
                                      19   the “number of notices is legally irrelevant[,]” holding:
                                      20                     This court has emphasized that ‘actual knowledge of
                                                            specific acts of infringement’ is required. The number of
                                      21                    notices that [defendant] previously received gives at most
                                                            a general knowledge that infringement will likely occur
                                      22                    again in the future; this does not give notice of any
                                                            specific acts of infringement that are actually occurring.
                                      23
                                      24   (Id. at *4-5.)
                                      25          In addition, Mr. Dunham contends he pled knowledge by alleging that
                                      26   “Defendants” set up a “separate section of one of their websites for all of their Jeff
                                      27   Dunham related-products.” (Dkt. No. 20, p. 15.) However, Mr. Dunham has not
                                      28   alleged which of the numerous “Defendants” set up this purported “separate
                                                                             -9-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 18 of 31 Page ID #:433



                                       1   section,”3 nor does he allege knowledge on the part of ooShirts and Mr. Lei as to
                                       2   the existence of the alleged “separate section.” (Dkt. No. 1, ¶ 7.) Without more, a
                                       3   website’s functionality and features do not impart knowledge on a website provider
                                       4   as to the third parties’ purported infringement, nor does it support entitlement to
                                       5   relief. See Sarvis v. Polyvore, Inc., No. 12-12233-NMG, 2013 U.S. Dist. LEXIS
                                       6   112539, at *16 & *24-25 (D. Mass. Aug. 9, 2013) (finding plaintiff did not allege
                                       7   “a plausible entitlement for relief” where he asserted that website’s search
                                       8   functions and contests go beyond the mere "storage at direction of a user”).
                                       9                  b.     Perfect 10 Does Not Relieve or Eliminate the Obligation to Plead
                                                                 Knowledge in Relation to Contributory Trademark Infringement
                                      10
                                      11          Presumably, recognizing his failure to set forth any facts in support of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “knowledge,” Mr. Dunham shifts his strategy, erroneously contending that Perfect
      Los Angeles, CA 90071




                                      13   10, Inc. v. Visa Int’l Serv. Ass’n eliminates any obligation to plead “knowledge.”
                                      14          To the contrary, in Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456
                                      15   U.S. 844 (1982), the Supreme Court held that “[t]o be liable for contributory
                                      16   trademark infringement, a defendant must have . . . continued to supply an
                                      17   infringing product to an infringer with knowledge that the infringer is mislabeling
                                      18   the particular product supplied.” 456 U.S. at 855. Although Inwood’s test applies
                                      19   on its face to product suppliers, courts have extended the test to service providers.
                                      20   In Perfect 10, the Ninth Circuit concluded that Inwood’s test applies where the
                                      21   service provider exercises sufficient control over the infringing conduct. Perfect
                                      22   10, Inc., 494 F.3d at 807. As the service provider in Perfect 10 lacked the requisite
                                      23   control, the plaintiff failed to plead a viable claim for contributory infringement,
                                      24   and therefore there was no need to engage in an analysis of whether the service
                                      25   provider has the requisite knowledge. Id.
                                      26
                                      27   3
                                             Indeed, Mr. Dunham could not make this allegation against ooShirts and Mr. Lei, as any
                                      28   “separate section” would have been created entirely by independent, third party sellers. (Dkt. No.
                                           17, p. 9-10.)
                                                                          -10-
                                                      RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                           MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 19 of 31 Page ID #:434



                                       1         By comparison, in matters where the requisite control is found, courts
                                       2   applying the Inwood test, have made a determination as to the service provider’s
                                       3   knowledge of the direct infringement. See Louis Vuitton Malletier, S.A. v. Akanoc
                                       4   Sols., Inc., 591 F. Supp. 2d 1098, 1111 (N.D. Cal. 2008) (“Under [the Inwood]
                                       5   framework, a plaintiff must prove that the defendant had knowledge and "[d]irect
                                       6   control and monitoring of the instrumentality used by the third party to infringe the
                                       7   plaintiff's mark.”); Tiffany (NJ) Inc. v. eBay, Inc., 576 F. Supp. 2d 463, 518
                                       8   (S.D.N.Y. 2008) (“[U]nder the Inwood test, the appropriate measure is whether
                                       9   eBay knew or had reason to know of . . . the infringement; . . . generalized
                                      10   knowledge is insufficient to impute knowledge of any and all instances of
                                      11   infringing activity to eBay.”).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         (3)    The Vicarious Copyright Infringement Claim Fails, as Mr. Dunham
      Los Angeles, CA 90071




                                                        Does Not Adequately Allege a Right and Ability to Control
                                      13
                                      14         Mr. Dunham does not dispute that a vicarious copyright infringement claim
                                      15   requires allegations that ooShirts and Mr. Lei had the “right and ability to
                                      16   supervise” the third party’s infringing conduct. Perfect 10, Inc. v. Giganews, Inc.,
                                      17   847 F.3d 657, 673 (9th Cir. 2017).
                                      18         Instead, Mr. Dunham inexplicably contends that ooShirts ignored his “well-
                                      19   pled allegations” in Paragraph 101 (i.e., that “Defendants” had the “legal right” and
                                      20   “practical ability” to stop copyright infringement,” and the “ability and means to
                                      21   monitor” the websites).     In fact, the totality of the Motion, as it pertains to
                                      22   vicarious copyright infringement, is devoted to the insufficiency of Paragraph 101.
                                      23   (Dkt. No. 20, p. 17-18.) As explained in the Motion, in UMG Recordings, Inc. v.
                                      24   Shelter Capital Partners LLC, 718 F.3d 1006 (9th Cir. 2013), the Ninth Circuit,
                                      25   reviewing similar allegations, affirmed the district court’s dismissal of the
                                      26   vicarious copyright infringement claim pursuant to Rule 12(b)(6). 718 F.3d at
                                      27   1029. There, the Ninth Circuit held that, in order for a service provider to have a
                                      28   “right and ability to control,” “something more” must be pled beyond the mere
                                                                                  -11-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 20 of 31 Page ID #:435



                                       1   “ability to remove” and “search[ ] for potentially infringing content.” Id. at 1030.
                                       2   Likewise, in Ventura Content, Ltd. v. Motherless, Inc., 2013 WL 11237204 at *39-
                                       3   41 (C.D. Cal. 2013), the court held that defendant did not exert substantial
                                       4   influence over user activity, even though the defendant had an awards program for
                                       5   the most content uploaded and approved the “groups” in which the content was
                                       6   posted. Collectively, UMG Recordings and Motherless demonstrate the
                                       7   insufficiency of Paragraph 101.
                                       8         Nonetheless, Mr. Dunham attempts to distinguish UMG Recordings. In
                                       9   doing so, however, Mr. Dunham does not rely on the substance of his admittedly
                                      10   relevant allegations contained in Paragraph 101. Instead, he puts forth an entirely
                                      11   new allegation, asserting “Defendants . . . play a direct role in the infringement,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   advertising, promoting, creating, manufacturing, and distributing the infringing
      Los Angeles, CA 90071




                                      13   products themselves.” (Dkt. No. 20, p. 17-18.) This allegation appears to be a
                                      14   modified iteration of Paragraph 35 of the Complaint, which is made in connection
                                      15   with Mr. Dunham’s attempt to characterize “Defendants” as direct infringers; it
                                      16   was not made in relation to “Defendants” alleged role as secondary infringer, nor
                                      17   does Mr. Dunham allege any relationship between the third parties’ direct
                                      18   infringement and that of the “Defendants.” (Dkt. No. 20, p. 10 (citing Paragraph 35
                                      19   in relation to argument that “Defendants” are direct infringers).) As such, this
                                      20   allegation cannot be considered a basis on which to distinguish UMG Recordings,
                                      21   as it does not even pertain to his claim for contributory infringement.
                                      22         Ultimately, Mr. Dunham should not be permitted to selectively rewrite, or
                                      23   otherwise recast, his allegation as necessary to avoid dismissal of his Complaint.
                                      24   Thus, as he fails to adequately allege that ooShirts and Mr. Lei had the “right and
                                      25   ability to supervise” the third party’s infringing conduct, his claim for vicarious
                                      26   copyright infringement must be dismissed. See Perfect 10, Inc. v. Giganews, Inc.,
                                      27   847 F.3d 657, 673 (9th Cir. 2017) (reciting requirements to plead claim).
                                      28   ///
                                                                        -12-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                         MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 21 of 31 Page ID #:436



                                       1          (4)     The Vicarious Trademark Infringement Claim Fails, as the Third
                                                          Parties’ Relationship with ooShirts is Not Plead
                                       2
                                       3          To state a contributory trademark infringement claim, a plaintiff must plead
                                       4   facts sufficient to show “that the defendant and the infringer have an apparent or
                                       5   actual partnership, have authority to bind one another in transactions with third
                                       6   parties or exercise joint ownership or control over the infringing product.” (Dkt.
                                       7   No. 17, p. 24-25, (citing Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788,
                                       8   807 (9th Cir. 2007)).) In his opposition, Dunham asserts that he adequately plead
                                       9   all “three independent grounds for establishing liability for vicarious trademark
                                      10   infringement,” by way of his allegations in Paragraphs 33 and 105.4 (Dkt. No. 20,
                                      11   p. 18-19.) Such, however, is not so.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          First, Paragraph 33 states, “once a visitor . . . places an order for a product,
      Los Angeles, CA 90071




                                      13   Defendants manufacture the product, ship it to the customer, process the payment,
                                      14   and retain profits from the sale.” (Dkt. No. 1, ¶ 33.) However, the Complaint
                                      15   contains no allegations connecting the described process to the third parties’ direct
                                      16   infringement; instead, the allegation is made in the context of Mr. Dunham’s
                                      17   attempt to characterize “Defendants” as direct infringers. (See Dkt. No. 20, p. 10
                                      18   (discussing Paragraph 33 in relation to direct infringement claim).) Further, even
                                      19   assuming, simply for the sake of argument, that Paragraph 33 outlines the process
                                      20   by which third parties’ products would be manufactured, the allegation, standing
                                      21   alone, is insufficient to sustain the vicarious infringement claim. That is, Mr.
                                      22   Dunham fails to allege that a single visitor ever placed an order for an infringing
                                      23   product designed by the relevant third parties. (See Dkt. No. 1, ¶¶ 105-107.) By
                                      24   Mr. Dunham’s own allegation, in the absence of such an order no products would
                                      25   4
                                             Mr. Dunham’s opposition also identifies Paragraph 95. (Dkt. No. 20, p. 18.) However,
                                      26   Paragraph 95 bears no relationship to his vicarious trademark infringement claim, as it is
                                           specifically plead in connection with the claim for contributory infringement. (See Dkt. No. 1,
                                      27   ¶¶ 104-107.) The inapplicability of Paragraph 95 is also confirmed by Paragraph 104, which
                                           excludes Paragraph 95 from those to be considered in relation to the claim. (Id., ¶ 104 (“Plaintiff
                                      28   repeats and realleges each and every allegation contained in paragraphs 1 through 42 of the
                                           Complaint . . .”).)
                                                                            -13-
                                                        RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                             MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 22 of 31 Page ID #:437



                                       1   have ever been manufactured. (Id., ¶ 33, (“[O]nce a visitor . . . places an order for a
                                       2   product, Defendants manufacture the product . . .”).) It would be impossible to
                                       3   establish the “exercise [of] joint ownership or control over the infringing
                                       4   product[,]” when no such products were ever manufactured (because no visitor is
                                       5   alleged to have placed an order). Perfect 10, Inc., 494 F.3d at 807 (emphasis added).
                                       6         Second, Paragraph 105 provides, “Defendants . . . and the third parties who
                                       7   are in an actual and/or apparent partnership, have the authority to bind one another
                                       8   in transactions with third parties, and/or exercise joint control or ownership over
                                       9   the Infringing Products . . .” (Dkt. No. 1, ¶ 105.) Such indisputably amounts to no
                                      10   more than a threadbare recital of the elements of vicarious trademark infringement.
                                      11   Courts have repeatedly dismissed vicarious infringement claims based on similar
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   conclusory allegations. For example, in BMW of N. Am., LLC v. Win.It Am., Inc.,
      Los Angeles, CA 90071




                                      13   No. CV 17-8826 PSG (MRWx), 2018 U.S. Dist. LEXIS 228740 (C.D. Cal. Mar.
                                      14   14, 2018), plaintiff alleged that “[d]efendants had the right and ability to supervise
                                      15   and/or control the infringing activity of their customers.” 2018 U.S. Dist. LEXIS
                                      16   228740 at *17. There, the court dismissed plaintiff’s claim, noting that the
                                      17   “allegation cited to by Plaintiffs for this proposition is wholly conclusory and
                                      18   devoid of factual support.” Id. at *18; see also Car-Freshner Corp. v. Getty
                                      19   Images, Inc., 822 F. Supp. 2d 167, 181 (N.D.N.Y. 2011) (holding recitation of
                                      20   vicarious infringement elements insufficient to state a claim).
                                      21   G.    Claim No. 3: The Trademark Dilution Claim Fails
                                      22         (1)     Mr. Dunham Does Not Sufficiently Plead Dilution by Tarnishment
                                      23         In his opposition, Mr. Dunham clarifies that his claim for dilution is based
                                      24   on a theory that his allegedly “valuable and famous trademarks” are being
                                      25   “tarnished.” (Dkt. No. 20, p. 19.) “Tarnishment is present when a famous mark is
                                      26   improperly associated with an inferior or offensive product or service.” Playboy
                                      27   Enters., Inc. v. Welles, 279 F.3d 796 (9th Cir. 2002). In an attempt to demonstrate
                                      28
                                                                           -14-
                                                       RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 23 of 31 Page ID #:438



                                       1   that he adequately alleged tarnishment, Mr. Dunham cites to Paragraphs 42 and 67.
                                       2   (Dkt. No. 20, p. 19.)
                                       3          First, Paragraph 42 provides, “Dunham’s representatives have been
                                       4   informed by . . . consumers that they believe Dunham is selling the Infringing
                                       5   Products . . . to profit from the COVID-19 pandemic (he is not) . . .” (Dkt. No. 1,
                                       6   ¶ 42.) As a preliminary matter, Mr. Dunham does not identify which products were
                                       7   purportedly sold in order to profit from the COVID-19 pandemic. (Id.) However,
                                       8   to the extent Mr. Dunham bases his claim on the face mask (see id., ¶ 6), he fails to
                                       9   provide any explanation, for his otherwise inexplicable5 position, that a non-
                                      10   medical grade/cotton “face mask” is considered an offensive product. See
                                      11   Nordstrom, Inc. v. Nomorerack Retail Grp., Inc., No. C12-1853-RSM, 2013 U.S.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Dist. LEXIS 41810, at *35 (W.D. Wash. Mar. 25, 2013) (“A trademark may also
      Los Angeles, CA 90071




                                      13   be diluted by tarnishment if the mark loses its ability to serve as a
                                      14   ‘wholesome identifier’ of the plaintiff’s product.”); PlayMakers, LLC v. ESPN,
                                      15   Inc., 297 F. Supp. 2d 1277, 1285 (W.D. Wash. 2003) (indicating tarnishment
                                      16   “generally . . . involves sexual activity, obscenity, or illegal activity.”).
                                      17          Presumably, Mr. Dunham has chosen not to explain his contention fully,
                                      18   knowing it is without basis, given that he has decided to sell face covering (i.e.,
                                      19   bandanas) on his own website. See Navajo Nation v. Urban Outfitters, Inc., 935 F.
                                      20   Supp. 2d 1147, 1167-69 (D.N.M. 2013) (striking dilution based on tarnishment, as
                                      21   flask was not “unwholesome,” given that defendant casino operator utilized
                                      22   imagery of shot glasses).
                                      23          Second, despite Mr. Dunham’s characterization of Paragraph 67 in his
                                      24   opposition, the paragraph does not allege the “sale of inferior and offensive
                                      25   products.” (Dkt. No. 1, ¶ 67 (“unauthorized use . . . is likely to dilute . . . the
                                      26   5
                                             The Center for Disease Control and Prevention recommends that people wear masks in public
                                      27   settings when outside of their household, especially when other social distancing measures are
                                           difficult to maintain. See About Face Mask, CDC. In California, face masks have been mandated
                                      28   whenever one is outside of their home and unable to maintain a physical distance of 6 feet” from
                                           others. See Guidance for the Use of Face Coverings, California Department of Public Health.
                                                                         -15-
                                                     RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 24 of 31 Page ID #:439



                                       1   distinctive quality of . . . Trademarks, in that Defendants’ conduct is likely to
                                       2   create . . . an association between the Infringing Products and the . . . Trademarks
                                       3   . . .”).) Indeed, nowhere in the Complaint does Mr. Dunham allege that the
                                       4   purportedly infringing products are “inferior.” (See generally Dkt. No. 1.) In any
                                       5   event, as discussed in the Motion (Dkt. No. 17, p. 26-27), Paragraph 67 offers no
                                       6   supportive facts and is insufficient to support Mr. Dunham’s claim for dilution.
                                       7   See Klein Elecs., Inc. v. Boxwave Corp., No. 10cv2197 WQH (POR), 2011 U.S.
                                       8   Dist. LEXIS 69525 (S.D. Cal. June 27, 2011) (dismissing dilatation claim, offering
                                       9   no more than “a formulaic recitation of the elements”).
                                      10   H.    Claim No. 5: The Claim(s) for Unfair Competition Must Be Dismissed
                                      11         (1)    The Common Law and Statutory Unfair Competition Claim(s)
Gordon Rees Scully Mansukhani, LLP




                                                        Must Be Dismissed As They Are Not Separately Alleged
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13         Despite pleading a single claim, entitled “Common Law Unfair
                                      14   Competition,” Mr. Dunham now asserts that, in fact, he has set forth two claims for
                                      15   unfair competition: a common law claim and a statutory claim, under Business and
                                      16   Professions Code, section 17200. In an attempt to defend the manner in which he
                                      17   pled his claim(s) Mr. Dunham cites to Sessions v. Chrysler Corp., 517 F.2d 759,
                                      18   760-61 (9th Cir. 1975). That case, however, bears no conceivable relation to Mr.
                                      19   Dunham’s pleading issue, as it pertained to a ruling on a motion to dismiss for
                                      20   failure to prosecute.
                                      21         Here, by Mr. Dunham’s own admission, he impermissibly lumps together
                                      22   multiple distinct claims into a single count. See Sybersound Records, Inc. v. UAV
                                      23   Corp., 517 F.3d 1137, 1142, 1153 (9th Cir. 2008) (separately affirming dismissal
                                      24   of common law and statutory unfair competition claims). Numerous courts within
                                      25   the Central District alone have dismissed “shotgun pleadings,” like that submitted
                                      26   by Mr. Dunham. See Revplus, Inc. v. Donde, No. SACV 11-1583 AG (ANx), 2012
                                      27   U.S. Dist. LEXIS 199211, at *12 (C.D. Cal. Sep. 14, 2012) (“The Court agrees that
                                      28   Donde has impermissibly lumped together several claims into one . . . This
                                                                            -16-
                                                  RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 25 of 31 Page ID #:440



                                       1   ‘shotgun’ style pleading should be discouraged because it confuses both the parties
                                       2   and the court.”); Aranda v. Cty. of L.A., No. 2:19-CV-01770-RGK-RAOx, 2020
                                       3   U.S. Dist. LEXIS 34780, at *19 (C.D. Cal. Feb. 6, 2020) (“Defendants argue that
                                       4   B.A. uses a ‘shotgun pleading style’ and ‘impermissibly lumps together claims and
                                       5   defendants.’ The Court agrees.”).
                                       6         (2)     Mr. Dunham’s Newly Alleged “Separate Elements” Do Not Save
                                                         His Unfair Competition Claim
                                       7
                                       8         Next, Mr. Dunham contends his statutory unfair competition claim is not
                                       9   preempted by the Copyright Act. In support, Mr. Dunham asserts that the claim
                                      10   “contains extra elements . . . separate and apart from what one must allege as part
                                      11   of a copyright infringement claim.”       (Dkt. No. 20, p. 20.)      These “separate
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   elements,” according to Mr. Dunham, include allegations of “deception,
      Los Angeles, CA 90071




                                      13   exploitation of reputation, and misappropriation of his rights of publicity.” (Id.)
                                      14         As a preliminary matter, Mr. Dunham did not allege these “separate
                                      15   elements” in his unfair competition claim. (See generally Dkt. No. 1, ¶¶ 85-88.)
                                      16   Nor, does Mr. Dunham’s vague assertion regarding “deception” and “exploitation
                                      17   of reputation” shed light on the conduct underlying the claim, given that the claim,
                                      18   as pled, incorporates by reference all of Mr. Dunham’s general allegations. See
                                      19   Sollberger v. Wachovia Sec., LLC, No. SACV 09-0766 AG (ANx), 2010 U.S. Dist.
                                      20   LEXIS 66233, at *11-12 (C.D. Cal. June 30, 2010) (“Shotgun pleadings . . .
                                      21   overwhelm defendants with an unclear mass of allegations and make it difficult or
                                      22   impossible for defendants to make informed responses . . . They are unacceptable.
                                      23   One common type . . . is where the plaintiff recites a collection of general
                                      24   allegations . . . and then ‘each count incorporates every antecedent allegation by
                                      25   reference.’”).
                                      26         Further, to the extent Mr. Dunham contends the claim for unfair competition
                                      27   is also reliant on publicity rights allegations, the claim would still be preempted by
                                      28   the Copyright Act. That is, as discussed below, the publicity right claim is also
                                                                           -17-
                                                       RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 26 of 31 Page ID #:441



                                       1   preempted by the Copyright Act and therefore, that claim cannot serve as the
                                       2   foundation on which an unfair competition claim may be alleged. For example, in
                                       3   Maloney v. T3Media, Inc., 853 F.3d 1004 (9th Cir. 2017), plaintiffs asserted
                                       4   publicity-right claims and an unfair competition claim, based on defendants’
                                       5   alleged exploitation of plaintiff’s likenesses, by selling licenses permitting
                                       6   consumers to download photographs. 853 F.3d at 1007. There, the district court
                                       7   concluded “that the plaintiffs’ UCL claim was derivative of the publicity-right
                                       8   claims, and thus . . . it failed because the publicity-right claims were preempted by
                                       9   the Copyright Act.” On appeal, the court affirmed. Id. at 1008-1009.
                                      10          Finally, the authority cited by Mr. Dunham to the contrary is unavailing, as
                                      11   the facts bear no resemblance to Mr. Dunham’s purported “separate elements.” In
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Ticketmaster Corp. v. Tickets.com, Inc., 54 U.S.P.Q.2d 1344 (C.D. Cal. 2000),
      Los Angeles, CA 90071




                                      13   plaintiff asserted a copyright claim, based on the “printing [of] factual information
                                      14   derived from the Ticketmaster interior web pages.” The portion of plaintiff’s unfair
                                      15   competition claim that was permitted to stand pertained to unrelated allegations,
                                      16   including defendant’s unauthorized control of Ticketmaster’s event pages. 54
                                      17   U.S.P.Q.2d 1344, at *11. Indeed, the Court did find the unfair competition claim
                                      18   preempted “insofar as it allege[d] the taking and publication of factual data.” Id.
                                      19   I.     Claim Nos. 10-11: The Publicity Rights Claims are Preempted
                                      20          Mr. Dunham contends that his publicity-rights claims are not preempted,
                                      21   asserting that the claims are based on use of his “name and likeness for commercial
                                      22   purposes in advertisements . . . on their websites, . . . and by using his name in
                                      23   spam6 advertisements to convince third parties to purchase infringing
                                      24   merchandise.” (Dkt. No. 20, p. 21 (emphasis in original).)
                                      25          This allegation, however, was never made in Mr. Dunham’s Complaint.
                                      26   (See Dkt. No. 1.) Instead, Mr. Dunham defines the “bedrock” of his “persona” as
                                      27   6
                                            It is entirely unclear what Mr. Dunham means by “spam” advertisements, given that the term is
                                           never used in his Complaint and not explained in his opposition. (See Dkt. No. 1; Dkt. No. 20, p.
                                      28
                                           20-21.)
                                                                          -18-
                                                      RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                           MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 27 of 31 Page ID #:442



                                       1   consisting of his use of the copyrighted “characters.” (Dkt. No. 1, ¶ 24.) Mr.
                                       2   Dunham, then, alleges that his publicity rights were violated by “Defendants”
                                       3   exploitation of his “name and likeness” (i.e., persona) in connection with their
                                       4   “advertisement, marketing, promotion, manufacture, and sale” of the purportedly
                                       5   infringing products. (Id., ¶ 37.) In support of that allegation, Mr. Dunham also
                                       6   provides an image, which, in accordance with Mr. Dunham’s defined “persona[,]”
                                       7   depicts his copyrighted “characters.” (Id.) In other words, the “crux” of Mr.
                                       8   Dunham’s publicity rights claims is the alleged unauthorized reproduction of his
                                       9   copyrighted works (i.e., the “characters” which form the “bedrock” of his
                                      10   “persona”). As such, the subject of Mr. Dunham’s claim is a “work fixed in a
                                      11   tangible medium of expression” that is “within the subject matter or scope of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copyright protection” (i.e., copyrighted “characters”). Fleet v. CBS, 50 Cal. App. 4th
      Los Angeles, CA 90071




                                      13   1911, 1919 (1996).
                                      14          Notably, Fleet v. CBS, Inc., 50 Cal. App. 4th 1911 (1996), which Mr.
                                      15   Dunham does not address, confirms that the claims at issue are preempted. There,
                                      16   plaintiff (who had an acting role in a motion picture) brought suit based on the
                                      17   unauthorized use of his photograph and likeness on advertising materials for the
                                      18   motion picture. There, the court held the actors’ right of publicity claims were
                                      19   preempted because the claims were essentially derived from the copyrighted
                                      20   performances in the film and not the actors’ identities. Id. at 1924. The same is
                                      21   true of Mr. Dunham’s claims, as they rest on his allegation that the “bedrock” of
                                      22   his “persona” is his copyrighted “characters.”
                                      23          The authority cited by Mr. Dunham does not support any other understanding
                                      24   of the present preemption analysis. In Hoffman v. Capital Cities/ABC, Inc.,7 33 F.
                                      25   7
                                             On appeal, the Ninth Circuit reversed the district court’s order granting summary judgment,
                                      26   including with respect to the publicity-rights claim. Although the Ninth Circuit declined to rule
                                           on preemption, its failure to do so should not be interpreted as an endorsement of the logic
                                      27   expounded by the district court. Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180, 1189 n.4
                                           (9th Cir. 2001) (“Because we conclude that the First Amendment protects [defendant’s] use of
                                      28   the ‘Tootsie’ photograph, we need not address [defendant’s] argument that Hoffman’s state law
                                           claims are preempted by the federal Copyright Act.”).
                                                                          -19-
                                                      RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                           MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 28 of 31 Page ID #:443



                                       1   Supp. 2d 867 (C.D. Cal. 1999), plaintiff Dustin Hoffman brought suit after an
                                       2   image from the movie Tootsie was manipulated, so that Mr. Hoffman was
                                       3   portrayed in a “contemporary silk gown . . . and high-heel shoes . . .” Id. at 870.
                                       4   The image was followed by the text: “Dustin Hoffman isn’t a drag in a butter-
                                       5   colored silk gown by Richard Tyler and Ralph Lauren heels.” Id. Although the
                                       6   district court held that the work was not “within the subject matter of copyright[,]”
                                       7   such appears predicated on the fact that the work contained transformative
                                       8   elements. Id. at 871 (indicating publicity rights claim involved “degrading”
                                       9   portrayals, with celebrities appearing in clothes they “never actually wore”); see
                                      10   Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180, 1189 n.4 (9th Cir. 2001)
                                      11   (noting photograph contained “significant transformative elements”). Mr.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Dunham’s alleged claim does not involve allegations of transformative elements.
      Los Angeles, CA 90071




                                      13   (See Dkt. No. 1, ¶ 37.)
                                      14   J.    Claim Nos. 5, 10-11: The CDA Bars the State Law Claims
                                      15         (1)    CDA Immunity May Be Determined on a Motion to Dismiss.
                                      16         Mr. Dunham contends the CDA “is not a proper basis for granting a motion
                                      17   to dismiss. Such a proposition is contrary to the widely accepted understanding
                                      18   that “an affirmative defense properly may be considered on a Rule 12(b)(6) motion
                                      19   where the defense is ‘apparent from the face of the [c]omplaint.’” Holomaxx
                                      20   Techs. v. Microsoft Corp., 783 F. Supp. 2d 1097, 1103 (N.D. Cal. 2011). On this
                                      21   basis, numerous courts have resolved the applicability of CDA immunity at the
                                      22   pleading stage. See PC Drivers Headquarters, LP v. Malwarebytes Inc., 371 F.
                                      23   Supp. 3d 652, 659 (N.D. Cal. 2019) and La Park La Brea A LLC v. Airbnb, Inc.,
                                      24   285 F. Supp. 3d 1097, 1103 (C.D. Cal. 2017) (rejecting argument that CDA
                                      25   immunity cannot be resolved at pleading stage); Fyk v. Facebook, Inc., 808 F.
                                      26   App’x 597, 597-99 (9th Cir. 2020) (affirming dismissal based on CDA immunity).
                                      27         Notably, the cases cited by Mr. Dunham do not create a bright line rule
                                      28   against resolving CDA immunity issues at the pleading stage. For example, in
                                                                              -20-
                                                    RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                             MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 29 of 31 Page ID #:444



                                       1   Swift v. Zynga Game Network, Inc., No. C 09-05443 SBA, 2010 U.S. Dist. LEXIS
                                       2   117355 (N.D. Cal. Nov. 2, 2010), defendants moved to dismiss on the basis of
                                       3   CDA immunity, and the court devoted substantial analysis to the issue. The court,
                                       4   however, determined under the circumstances of the case that it could not resolved
                                       5   the issue at that stage. 2010 U.S. Dist. LEXIS 117355, at *17.
                                       6         (2)     ooShirts and Mr. Lei are “Interactive Service Providers” with
                                                         CDA Immunity
                                       7
                                       8         In addition, Mr. Dunham asserts the CDA is inapplicable as “Defendants are
                                       9   not a passive, innocent internet service provider.” This Motion, however, does not
                                      10   concern all “Defendants”; it pertains solely to ooShirts and Mr. Lei. As to ooShirts
                                      11   and Mr. Lei, Mr. Dunham merely alleges that they are “in the business of operating
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   online platforms,” but that third parties are the ones who “design and upload” the
      Los Angeles, CA 90071




                                      13   infringing content. (See Dkt. No. 1, ¶¶ 11, 32, 100, 105; Fair Hous. Council v.
                                      14   Roommates.com, LLC, 521 F.3d 1157, 1162 n.6 (9th Cir. 2008) (“[T]he most
                                      15   common interactive services are websites.”).) As such, ooShirts and Mr. Lei
                                      16   qualify for CDA immunity: they are “interactive service providers,” who publish
                                      17   content willingly provided by third parties. See Carafano v. Metrosplash.com. Inc.,
                                      18   339 F.3d 1119, 1124 (9th Cir. 2003) (“[S]o long as a third party willingly provides
                                      19   the essential published content, the interactive service provider receives full
                                      20   immunity regardless of the specific editing or selection process.”).
                                      21         Thus, Mr. Dunham’s state law claims are barred by CDA immunity. See
                                      22   also Fair Hous. Council, 521 F.3d at 1174-75 (“Websites are complicated
                                      23   enterprises, and there will always be close cases . . . Such close cases, we believe,
                                      24   must be resolved in favor of immunity.”).
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///
                                                                           -21-
                                                       RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                            MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 30 of 31 Page ID #:445



                                       1   K.     Portions of Mr. Dunham’s Prayer for Relief Should Be Struck
                                       2          (1)     Reasonable Inferences Lead to the Undeniable Conclusion that
                                       3                  ooShirts is an “Innocent Printer”

                                       4          Despite Mr. Dunham’s repeated argument to the contrary, “an affirmative
                                       5   defense properly may be considered on a Rule 12(b)(6) motion where the defense
                                       6   is ‘apparent from the face of the [c]omplaint.’” Holomaxx Techs., 783 F. Supp. 2d
                                       7   at 1103. Here, the innocent printer defense, which simply requires that the
                                       8   defendant be “solely in the business of printing the mark,” is readily apparent from
                                       9   the language of the Complaint. (See Dkt. No. 1, ¶¶ 33 & 105; 15 U.S.C. §
                                      10   1114(2)(A).) Dunham alleges that “third parties . . . design and upload infringing
                                      11   and counterfeit designs[,]” and that the products at issue are only “manufacture[d]”
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   after a visitor “places an order for a product.” (Id.)
      Los Angeles, CA 90071




                                      13          To sustain his claim as against an “innocent” printer, Mr. Dunham would
                                      14   need to plead “actual malice.” Such requires allegations that the printer acted with
                                      15   “knowledge of the (continued) infringement” or “with reckless disregard as to
                                      16   whether the material infringed the trademark owner’s rights.” Gucci Am., Inc. v.
                                      17   Hall & Assocs., 135 F. Supp. 2d 409, 419 (S.D.N.Y. 2001) (citing New York Times
                                      18   v. Sullivan, 376 U.S. 254 (1964).) Although Mr. Dunham indicates in his
                                      19   opposition that he has pled such – he has not, in fact, done so.8
                                      20          Thus, the portions of Mr. Dunham’s prayer for relief, which seek monetary
                                      21   damages in relation to his trademark claims, should be struck from the Complaint.
                                      22          (2)     Counterfeiting Damages Are Not Available Unless the Infringer
                                      23                  Used the Mark in Commerce

                                      24          Contrary to Mr. Dunham’s assertion, his allegations (including those cited in
                                      25   his opposition) are insufficient to establish a right to counterfeiting damages under
                                      26   15 U.S.C. § 1117(c). To recover such damages, Mr. Dunham must set forth facts
                                      27
                                           8
                                      28     The only allegation remotely related, to the extent it contains the language “reckless disregard,”
                                           is pled solely in relation his claim for violation of his publicity rights. (Dkt. No. 1, ¶ 125.)
                                                                            -22-
                                                        RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                             MOTION TO DISMISS THE COMPLAINT
                  Case 2:20-cv-03716-DMG-MAA Document 21 Filed 08/21/20 Page 31 of 31 Page ID #:446



                                       1   sufficient to show “use of a counterfeit mark” in commerce. As discussed more
                                       2   fully in Section II.E., Dunham alleges that “third parties . . . design and upload
                                       3   infringing and counterfeit designs[,]” and that the products at issue are only
                                       4   “manufacture[d]” after a visitor “places an order for a product.” (Dkt. No. 1, ¶ 33,
                                       5   105.) As such, Paragraph 6 of Mr. Dunham’s Prayer for Relief must be struck from
                                       6   the Complaint. See Lopez v. Bonanza.com, Inc., 2019 U.S. Dist. LEXIS 170715,
                                       7   *18-21 (S.D.N.Y. Sep. 30, 2019) (dismissing trademark infringement where “print-
                                       8   on-demand technology company” merely allowed “artists” to “upload their
                                       9   images” to be printed onto merchandise; finding “it is the artists using
                                      10   [defendant’s] online marketplace, not [defendant] itself, that ‘place[ed]’ the marks
                                      11   on the items, as Plaintiff himself alleges, [defendant] merely “fulfills . . . order[s]
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   on behalf of the artists.”)
      Los Angeles, CA 90071




                                      13                                 III.   CONCLUSION
                                      14         For the foregoing reasons, ooShirts and Mr. Lei respectfully request that this
                                      15   Court dismiss Mr. Dunham’s Complaint, pursuant to Federal Rule of Civil
                                      16   Procedure 12(b)(6). Further, to the extent this Court is inclined to grant Mr.
                                      17   Dunham leave to amend the pleading, ooShirts and Mr. Lei request that such leave
                                      18   be limited to amendment of those claims, which are not barred as a matter of law.
                                      19
                                      20   Dated: August 21, 2020                    Respectfully submitted,
                                      21                                             GORDON & REES SCULLY
                                                                                     MANSUKHANI, LLP
                                      22
                                                                                     By: /s/Craig J. Mariam
                                      23                                                 Craig J. Mariam
                                                                                         Garrett M. Fahy
                                      24                                                 Stephanie L. Cobau
                                                                                         Attorneys for defendants,
                                      25                                                 Raymond Lei and ooShirts, Inc.
                                      26
                                      27
                                      28
                                                                         -23-
                                                     RAYMOND LEI AND OOSHIRTS’ REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS THE COMPLAINT
